Citation Nr: 1227762	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  10-01 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for complex regional pain syndrome (CRPS) of the left leg.

2.  Entitlement to service connection for lymphedema, to include as secondary to service-connected CRPS of the left leg.

3.  Entitlement to a total disability rating based on unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1987 to November 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from  January 2008 and September 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a hearing via video-conference before the undersigned Veterans Law Judge in May 2010.  A transcript of those proceedings has been associated with the Veteran's claims file.

In October 2010, the Board remanded the Veteran's claims captioned above for further development, as well as a service connection claim for an acquired psychiatric disorder.  After completing the requested development, the claims were readjudicated, as reflected by a February 2012 rating decision granting service connection for an acquired psychiatric disorder (thereby extinguishing the appeal of that issue) and a June 2012 supplemental statement of the case that continued to deny the remaining claims on appeal.  The case has now been returned to the Board for further appellate review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran's CRPS of the left lower extremity is not productive of complete paralysis of the sciatic nerve.

2.  The more probative medical opinions of record link the Veteran's lymphedema to his service-connected CRPS of the left lower extremity.

3.  The Veteran is currently unemployed and schedularly eligible for TDIU consideration.

4.  The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 percent CRPS of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2011).

2.  The criteria for service connection for lymphedema have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  The criteria for a grant of TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

With regard to the Veteran's service connection and TDIU claims, the Board is granting the benefits sought on appeal.  Accordingly, assuming, without deciding, that any notification or assistance errors were committed with respect to either claim, such error was harmless and will not be further considered.

With regard to the Veteran's increased rating claim, VA's notice requirements were fulfilled by a letter issued in July 2007, which advised the Veteran of the criteria for establishing an increased rating, the evidence he was responsible for obtaining and the evidence VA would obtain on his behalf, and the method by which VA determines disability ratings and effective dates.  This notice was sent prior to the initial adjudication of the Veteran's claim.  

With regard to VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all available evidence necessary for equitable resolution of the Veteran's increased rating claim has been obtained.  The Veteran's VA and private treatment records have been obtained, and the Veteran has not identified any records as relevant that have not been obtained.  The Veteran also testified at a hearing before the Board, and he was afforded several VA examinations relevant to his increased rating claim.  The Board finds that these examinations are sufficient for adjudicatory purposes, as they address the relevant rating criteria and chronicle the Veteran's reported symptomatology.  Moreover, neither the Veteran nor his representative have alleged that these examinations are inadequate.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's increased rating claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Increased Rating Claim

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran injured his left leg during service and as a result, subsequently developed CRPS of his left lower extremity.  The Veteran's CRPS of his left lower extremity is currently evaluated as 60 percent disabling pursuant to Diagnostic Code 8520, which outlines the rating criteria for impairment of the sciatic nerve.  Under this Diagnostic Code, the Veteran's current 60 percent rating is assigned based on evidence of severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  In order to warrant the next higher evaluation of 80 percent, the evidence must reflect complete paralysis of the sciatic nerve, manifested by foot dangling and dropping, the absence of any active muscular movement below the knee, and weakened flexion of the knee (or in very rare cases, lost flexion).  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).  

In his submitted statements, the Veteran reports that he experiences bilateral leg pain and swelling of such severity that he is required to take numerous prescription medications and use a wheelchair to alleviate his leg pain.  The Veteran further states that his bilateral leg pain and swelling have interfered with his former career as a drugstore supervisor, as his vocation involved prolonged standing and walking and that as a result, he ceased working.  The Board notes that the evidence of record reflects that the Veteran has multiple disabilities involving his lower extremities, including deep vein thrombosis and lymphedema, as well as CRPS of the left leg.  However, the purview of the instant analysis is limited to the manifestations of the Veteran's service-connected CRPS.  In that regard, the Board further notes that while the Veteran's treatment records routinely refer to the Veteran's history of CRPS, his lower extremity treatment of record focuses on his venous insufficiency and not his CRPS, and thus those records do not reflect medical evidence addressing the rating criteria under which the Veteran's CRPS is currently evaluated.  However, the Veteran has been provided with several VA examinations, discussed below, which contain relevant medical evidence.  

The Veteran was afforded a VA peripheral nerves examination in September 2007, during which the Veteran reported left lower leg numbness.  However, on physical examination, the examiner noted that the Veteran's left lower leg strength was 4 of 5, and that he demonstrated normal left knee and ankle reflexes, with normal plantar flexion noted and no evidence of any left leg muscular atrophy.

The Veteran underwent a VA general medical examination in July 2009, which included an assessment of his left lower extremity.  The examiner noted that the Veteran was using a wheelchair due to his lower extremity swelling and that therefore his gait could not be observed.  The Veteran's left lower extremity evidenced edema and ulcers, but the examiner stated that there was no evidence of any motor or sensory loss, and the Veteran demonstrated normal left ankle and knee deep tendon reflexes. 
  
During his May 2010 Board hearing, the Veteran testified that he occasionally experiences foot dropping or dragging due to the swelling in his left lower extremity and that he occasionally loses sensation and control of his left leg.  Given this testimony regarding the Veteran's perceived increase in the severity of his CRPS, the Board remanded the Veteran's claim to obtain a new VA examination.  The Veteran was provided with two such examinations in December 2010; however, neither examination reflects evidence indicating the Veteran has complete paralysis of his left sciatic nerve.  Specifically, during both examinations, while the Veteran demonstrated some weakness of left knee flexion (demonstrating motor strength of 3 of 5, meaning active movement against gravity but not against resistance), the examiners noted no evidence of left foot dangle or foot drop.  Additionally, the Veteran demonstrated active muscular movement below the knee.

Given the evidence of record, the Board does not find that the evidence reflects that the Veteran has complete paralysis of the sciatic nerve in his left lower extremity so as to warrant the assignment of an 80 percent rating.  As outlined in the rating criteria, complete paralysis of the sciatic nerve is manifested by foot dangling and dropping, the absence of any active muscular movement below the knee, and weakened flexion of the knee (or in very rare cases, lost flexion).  While the Veteran has demonstrated some impairment of left knee flexion during his 2010 examinations, he has not demonstrated any objective indication of left foot dangling or dropping.  Moreover, he has demonstrated active movement below his knee during all VA examinations, as reflected by findings of normal plantar flexion in 2007, no motor impairment of his left leg in 2009, and active movement of plantar flexion and dorsiflexion in 2010.  Likewise, the 2010 examiner specifically stated that the Veteran had demonstrated muscular movement below the knee, and the Board notes that the Veteran has no muscular atrophy of his left lower extremity (a requirement for his current 60 percent rating).  Thus, the medical evidence of record fails to support the assignment of an increased rating.

The Board specifically acknowledges its consideration of the lay evidence of record when adjudicating this claim, including the Veteran's reports of left leg pain and swelling, and the Board notes that the Veteran is competent to report his left leg symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  Indeed, the Board has considered the Veteran's reported left leg symptomatology, including his reports of experiencing a left foot drop during his 2010 Board hearing.  However, while the Veteran may perceive that he has this impairment, the objective evidence of record fails to reflect that the Veteran demonstrates the clinical indications of this impairment, as reflected by two VA examinations performed in 2010.  As such, the Board determines that the more probative evidence of record fails to reflect that the Veteran has the requisite findings warranting the assignment of a schedular increased rating.

The Board has also considered whether a referral for an extraschedular evaluation is warranted with regard to the Veteran's CRPS increased rating claim.  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provides for additional or more severe symptoms with regard to the Veteran's CRPS than are currently shown by the evidence; thus, the Board finds that the Veteran's CRPS disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral for extraschedular consideration is not warranted.

As the Board is granting entitlement to a TDIU below, no discussion is necessary  regarding whether a claim for TDIU has been raised as part and parcel of the instant increased rating claim.

Service Connection Claim

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  

The Veteran contends he has developed the condition of lymphedema as the result of his service-connected CRPS of his left leg. The Board notes that lymphedema is defined as chronic unilateral or bilateral edema of the limbs due to accumulation of interstitial fluid as a result of a lymph impairment.   See Dorland's Medical Dictionary, 1099 (31st ed. 2007).  

The Veteran's service treatment records reflect that after injuring his left leg during service, he was noted to have persistent diffuse edema and was subsequently diagnosed with related reflex sympathetic dystrophy, also referred to as CRPS. The Veteran's current treatment records reflect notations of chronic edema of his lower extremities and a diagnosis of lymphedema.  The Veteran's VA treatment records also contain notations that the Veteran has chronic edema in his left lower extremity from multiple problems, citing his radiation therapy for testicular cancer, his thrombotic left leg episodes in 1992, his injury to his left leg in 1988 (during service), and his service-connected CRPS.  

Given this indication that the Veteran's lymphedema may be attributable, at least in part, to his service-connected CPRS, the Board requested that the Veteran be afforded a relevant VA examination and medical opinion to address this theory of entitlement.  The Veteran was afforded two such VA examinations in December 2010, both of which reflect medical opinions finding a relationship between the Veteran's current lymphedema and his service-connected CRPS.  Specifically, one examiner found that it is at least as likely as not that the Veteran's lymphedema is caused by or the result of his service-connected CRPS because, by definition, CRPS results in edema.  This examiner then noted that since developing CPRS, the Veteran also developed testicular cancer, and his related retroperitoneal radiation treatment is also known to cause edema, which would result in edema of the bilateral lower extremities.  However, the examiner noted that the Veteran had a greater amount of edema in his left lower extremity, and that this more severe edema was attributable to his service-connected CRPS of the left lower extremity.  The second examiner also linked the Veteran's lymphedema to his service-connected CRPS, stating that his CRPS was among the medical conditions contributing to his asymmetrical lower extremity edema, which also included radiation therapy and deep vein thrombosis.  Moreover, the examiner cited a VA neurological treatment record that describes the Veteran's edema as a symptom of his CRPS.

The record reflects that the RO determined that another VA medical opinion should be obtained, as VA treatment records associated with the Veteran's claims file after his examinations had been preformed indicated that his lymphedema is due to his nonservice-connected testicular cancer.  (The Board notes that treatment already of record indicated this as an etiology, and both VA examiners who conducted the Veteran's December 2010 examinations indicated that his lymphedema was partly attributable to his cancer treatment.)  An addendum medical opinion was obtained in June 2012, and the physician opined that because the Veteran's radiation treatment for his testicular cancer causes damage to the lymphatic vessels draining the lower extremities, resulting in lymphedema, the Veteran's current lymphedema is related to his cancer treatment and not his service-connected CPRS.

After reviewing the evidence of record, the Board finds that the 2010 VA medical opinions addressing the etiology of the Veteran's lymphedema should be afforded more probative weight, as they consider the contribution that the Veteran's service-connected CRPS has had on his lymphedema, as well as the effect of his radiation treatment for his testicular cancer.  Moreover, the physician who rendered the 2012 medical opinion did not reconcile his opinion with the 2010 medical opinions, and he provided no supporting rationale for his conclusion that the Veteran's lymphedema was attributable solely to his testicular cancer treatment.

Given that the more probative medical opinions of record state that the Veteran's currently-diagnosed lymphedema is at least partly attributable to his service-connected CRPS of the left lower extremity, the Board concludes that service connection for lymphedema is warranted.  Accordingly, the Veteran's appeal of this issue is granted.

Unemployability Determination

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The record reflects that the Veteran is currently unemployed and has reported that he ceased working in 2007 due to his inability to perform the duties of his occupation as a drugstore manager due to his leg and back pain.  Moreover, the record reflects that the Veteran is schedularly eligible for TDIU consideration, as his service-connected CRPS is evaluated as 60 percent disabling and his service-connected depression is evaluated as 30 percent disabling.  Additionally, as discussed supra, the Board is also granting service connection for lymphedema.

The evidence of record also reflects that the Veteran's service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment.  In that regard, the Veteran's 2010 VA mental disorders examination report reflects the examiner's assessment that the Veteran's service-connected depression renders him totally and occupationally impaired.  In support of this opinion, the examiner stated that the Veteran was experiencing incapacitating depression and that it is unlikely that the Veteran will be able to resume gainful employment.  Additionally, an August 2007 letter from the Veteran's former supervising manager states that the Veteran, who had previously performed well in his position as an assistant manager, had demonstrated a precipitous decline in his work performance and productivity due to his left leg pain.  An October 2007 letter from the Veteran's private treating physician cites the Veteran's service-connected CRPS as among the factors contributing to his total disability and unemployability.  A May 2009 letter authored by the Veteran's VA treating physician states that the Veteran will be unable to secure gainful employment due to his frequent clinic visits and need for long term care as the result of his various health problems, including his (now) service-connected lymphedema and psychiatric disorder.

Given the medical opinion of record that the Veteran's service-connected psychiatric disorder alone renders him unemployable, coupled with the other medical evidence of record indicating the impact of the Veteran's service-connected CRPS and lymphedema on his employability, the Board finds that entitlement to a TDIU is warranted.  Accordingly, the Veteran's appeal of this issue is granted.









(CONTINUED ON NEXT PAGE)
ORDER

A disability rating in excess of 60 percent for service-connected CRPS of the left lower extremity is denied.

Service connection for lymphedema is granted.

A TDIU is granted.



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


